Bates, Judge,
delivered the opinion of the court.
This was a suit by Miles & Co., the owners of a bow-dock, ■(which is understood to be a small floating dock, used to raise the bows of steamboats so as to permit certain repairs to be made,) against the steamboat Diurnal, for the malperformance of a contract to tow the dock from one point •at the steamboat landing, in the city of St. Louis, to an■other, in which the plaintiffs charged that the towing was ■done so carelessly and negligently that the dock was sunk and lost. It appeared at the trial that immediately upon the •steamboat starting with the dock, to tow it, the dock be■came filled with water and floated down stream, and was there, by the crew of the defendant, tied by a long rope to the stern of another steamboat, which was lying at the landing, and was left in that condition in the stream, full of water and partially sunk ; and that neither party made any further attempt to save it. Verdict and judgment were *591given for the plaintiffs, from which the defendant appealed to this court, and here makes the following points :
1. That the contract for towing the dock was not a contract of affreightment, nor a contract touching the transportation of property.
The statute gives a lien for the mal-performance of either of these contracts, and, therefore, obviously intended by the contract touching the transportation of property something more, or different from the contract of affreightment; and the term used is so broad as literally to include transportation in any manner whatever, and no just reason is perceived for supposing that the Legislature intended to except transportation by towing.
2. That the plaintiffs are not proper parties to the action, because the contract was made with one Patton, as the principal, and not as agent of the plaintiffs.
This objection cannot be sustained, because the answer admits that the contract was made with “ one David Patton, servant and agent of the plaintiffs.”
3. That the loss of the dock was caused by the misconduct of Patton, the plaintiffs’ agent. Of this defence the defendant had, by the instructions given, the full benefit. It would have been improper in the court to instruct the jury that the plaintiffs, after the accident happened, were bound to do any specified acts.
4. That the master of the defendant was deceived by Patton as to the condition of the dock, there being some water in it.
The instructions gave the defendant the full benefit of this defence. The judgment is affirmed.
Judges Bay and Dryden concur.